Citation Nr: 1623001	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this case in December 2013 for further development. 

The Veteran testified at a hearing before the undersigned in March 2012.  He and his spouse also testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2011.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand this case again for further development.  The Board sincerely regrets the delay, but the remand is necessary to ensure that the claims are afforded every due consideration, and to aid the Board in making an informed decision. 

A supplemental medical opinion is necessary.  In the January 2014 VA examination report, the examiner opined that the Veteran's hearing loss was less likely than not related to active service, including established noise exposure.  In support of the opinion, the examiner stated that a comparison of the Veteran's induction and separation audiograms did not show a significant puretone threshold shift.  The examiner indicated that a significant threshold shift is 15 decibels (dB) or more of hearing loss at any one frequency between 500 Hertz (Hz) and 4000 Hz inclusive, citing the guidelines of the National Institute for Occupational Safety and Health (NIOSH).  The December 2011 VA examination report also states that a significant threshold shift is one that is more than 10 dB.  

According to the definitions of a significant threshold shift provided by the VA examiners, the Veteran's separation audiogram does show a significant threshold shift when compared with the induction audiogram, contrary to the conclusion of the VA examiner.  The separation audiogram shows that the right ear had a puretone threshold of 10 dB at 1000 Hz in the right ear compared with a puretone threshold of -5 dB at 1000 Hertz in the induction audiogram (or 20 dB at 1000 Hertz compared with 5 dB at 1000 Hertz after conversion to ISO-ANSI units).  At 2000 Hz, the right ear had a puretone threshold of 5 dB compared with -10 dB at entrance (or 15 dB compared with 0 dB after conversion).  The left ear had a puretone shift from -5 dB at 2000 Hz at induction to 10 dB at 2000 Hz at separation (or 5 dB at induction to 20 dB at separation after conversion).  Thus, the Veteran had threshold shifts of 15 dB in both ears during service in the relevant frequencies (i.e. from 500 Hz to 4000 Hz). 

In light of the above, the January 2014 examiner's explanation in support of the opinion is not sufficient, as the examiner stated that the Veteran's hearing loss did not exhibit a significant threshold shift during service, and yet his service audiograms show shifts of 15 dB in both ears between entrance and separation, which the examiner defined as denoting a significant shift.  Consequently, the Board is unable to make an informed decision based on this opinion, as it does not reconcile the apparent contradiction between the examiner's definition of a significant threshold shift and the conclusion that the Veteran's service audiograms did not show a significant shift, when they appear to satisfy that definition in both ears.  

A new VA medical opinion is therefore necessary that addresses the Veteran's puretone threshold shifts of 15 dB in both ears in terms of whether this supports a medical nexus to in-service noise exposure, given the fact that these shifts are considered significant based on the examiner's definition.

The outcome of the claim for tinnitus may depend on the outcome of the hearing loss claim, as the January 2014 VA examination report states that there is a high correlation between hearing loss, tinnitus, and noise exposure, and that if hearing loss is found to be caused by in-service noise exposure, it is a "strong indicator" that the tinnitus also stems from such noise exposure.  Accordingly, the Board will defer a decision on this claim pending further action on the hearing loss claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical nexus opinion regarding the Veteran's hearing loss from the audiologist who rendered the January 2014 VA opinion.  If an opinion cannot be obtained from that audiologist within a reasonable time frame, or if the audiologist is unavailable, the opinion may be provided by a different medical professional with a similar level of relevant expertise.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hearing loss was caused by noise exposure or acoustic trauma during active service, or whether such a relationship is unlikely. 

The opinion must address the fact that there was a puretone threshold shift of 15 dB at 1000 Hz and 2000 Hz in the Veteran's right ear, and 15 dB at 2000 Hz in the left ear between entrance and separation from service.  The January 2014 VA examination reports defines a significant threshold shift as 15 dB or higher. 

As discussed in the body of the Board's remand, an opinion based on a finding that the Veteran did not have a significant puretone threshold shift during service is inadequate, in light of the fact that there was a puretone threshold shift of 15dB in both ears at relevant frequencies, which means there were significant shifts bilaterally (according to the definition provided by the VA examiners). 

A complete explanation must be provided in support of the conclusion reached. 

2. Then, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

